Appeal from a judgment of the County Court of Broome County (Pelella, J.), rendered August 31, 2007, which revoked defendant’s probation and imposed a sentence of imprisonment.
On April 17, 2007, defendant pleaded guilty to attempted grand larceny in the third degree and was sentenced to five years of probation. Less than three weeks later, a uniform court report was filed alleging that defendant violated the condition of his probation that required him to report to his probation officer. Defendant subsequently admitted to violating his probation, whereupon County Court revoked defendant’s probation and sentenced him to a prison term of lVs to 4 years. Defendant now appeals, contending only that the sentence imposed is harsh and excessive. We disagree and affirm. In light of defendant’s demonstrated substance abuse problem, prior criminal record and apparent inability to commit to a rehabilitation program, we find no abuse of discretion or extraordinary circumstances warranting a reduction of his sentence (see People v Mazzara, 49 AD3d 918 [2008]; People v Talmadge, 48 AD3d 836, 836-837 [2008]; People v Valdez, 4 AD3d 679, 680-681 [2004], lv denied 2 NY3d 808 [2004]).
*986Mercure, J.P., Carpinello, Rose, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.